UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1011


VINCENT T. MERCER,

                Plaintiff – Appellant,

           v.

PHH CORPORATION,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-00050-WDQ)


Argued:   January 27, 2016                 Decided:   March 10, 2016


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan wrote       the
opinion, in which Judge Gregory and Judge Floyd joined.


ARGUED: Daniel Lewis Cox, MARR & COX, LLP, Baltimore, Maryland,
for Appellant. Joseph Garrett Wozniak, KOLLMAN & SAUCIER, P.A.,
Timonium, Maryland, for Appellee.      ON BRIEF: Eric Paltell,
KOLLMAN & SAUCIER, P.A., Timonium, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

      Vincent      Mercer        (“Mercer”         or    “Plaintiff”)          appeals         the

district court’s order granting summary judgment to his former

employer,       PHH        Corporation            (“PHH”),        on         Mercer’s         race

discrimination and retaliation claims under Title VII of the

Civil     Rights      Act     of    1964,          42    U.S.C.        § 2000e           et   seq.

(“Title VII”).             PHH     terminated           Mercer    after        an        internal

investigation revealed that Mercer was involved in manipulating

the   performance      statistics         of       the    call    center           he    managed.

Mercer filed this lawsuit, alleging that PHH’s proffered reasons

for his termination were a pretext for race discrimination and

retaliation.        For     the    reasons        that    follow,       we    conclude        that

Mercer failed to exhaust his claim of race discrimination.                                    With

respect    to   Mercer’s         claim   of       retaliation,         we     conclude        that

Mercer    failed      to    adduce       evidence        rebutting           the        legitimate

business reason PHH articulated for terminating his employment.

We therefore affirm the judgment of the district court.

                                              I.

                                              A.

      PHH is a company that “provides outsourced vehicle fleet

management solutions to corporate clients.”                            J.A. 40. 1         Vincent



      1“J.A.” refers to the Joint Appendix filed by the parties
in this appeal.



                                              2
Mercer, an African-American male, began working as a call center

representative for PHH in 1999.                In 2007, Mercer joined PHH’s

Diversity Committee; a year later, the Committee elected Mercer

as their Chairman.

       In March 2010, the Chief Executive Officer of PHH, Jerry

Selitto, held a town hall meeting with his employees.                     At the

meeting, Selitto made remarks that Mercer and other employees

found to be racially insensitive. 2                Employees    reported their

concerns to Mercer in his capacity as Chairman of the Diversity

Committee.        Mercer in turn relayed these concerns to Rita Ennis,

the Senior Vice President of Human Resources, who arranged a

time       for   Mercer   and   the   Committee    to   meet   with   Sellito   to

discuss the incident.            During a conversation about scheduling

this meeting, Ennis allegedly told Mercer “if it’s a fight you

want, it’s a fight you’ll get.” 3             J.A. 171.


       2
       Mercer and PHH dispute exactly what Selitto said at the
meeting.    According to Mercer, Selitto told employees that
Selitto was not “the captain of a slave ship sent to whip his
people into shape” and, in a second analogy, he referenced an
experiment where monkeys in a cage attempted to reach a banana.
J.A. 153-54.     Because Mercer does not base his claims on
Sellito’s alleged remarks, we have no occasion to opine on what
Sellito said at the meeting.          These comments are only
significant to the issues before us insofar as they prompted
Mercer to engage in protected activity.
       3
       Mercer does not recall the exact date Ennis made this
statement, nor does he recall the precise context of the
statement in their conversation.    Ennis denies making the
statement.


                                          3
     After       Selitto    met   with     the    Diversity        Committee,         Mercer

approached Selitto individually, and the two agreed that Selitto

would apologize for his comments.                     Mercer worked with Ennis,

Selitto,     and     another      employee       to       draft    an    apology       email

addressed to all PHH employees.                  On May 13, 2010, Selitto sent

the apology email.

                                           B.

     At    the     time    of   the    incident,          Mercer’s      job    within    the

company was to supervise a call center for one of PHH’s clients,

Budget Truck Rental (“BTR”).               Mercer held this position along

with Louis Nehmsmann, a white male, who served as the center’s

second     supervisor.            Mercer       and        Nehmsmann      had       identical

supervisory duties, and they were jointly responsible for a team

of forty agents in a call center dedicated solely to BTR.

     The     BTR    call      center    handled           calls   from     BTR      drivers,

vendors, and employees.               Upon receiving a call, the center’s

automated    system       would   first     prompt         the    caller      to    identify

himself or herself as a driver, vendor, or employee.                             The system

would     then     transfer     the    caller        to     the   relevant         telephone

extension.       Once routed, the call would go into a queue, and the

caller would wait for the next available agent.                                Agents who

answered calls were expected to stay on the line until they

resolved the caller’s problem, but they were permitted to seek



                                           4
guidance if the caller was unhappy or if the agent did not know

how to address the caller’s problem.

     BTR    tracked    PHH’s    performance         by   measuring,       among   other

metrics, the “Average Speed of Answer” (“ASA”), the average time

that calls would wait in the queue before an agent answered.

PHH’s contract with BTR set a target ASA of two minutes.                            In

addition to monitoring the ASA, PHH also tracked the average

amount of time agents spent on each call.                   PHH reported its call

statistics to BTR on a monthly basis.

     In late May 2010, PHH developed a “triage” system for high-

call-volume periods.          The idea was to reduce caller wait times

by diverting complex calls to a Special Client Service (“SCS”)

team.      Under   this   system,    if       the   agent       could   not    promptly

address the caller’s problem, the agent would tell the caller

that he or she would receive a call back from a specialized

agent within thirty minutes.              The agent would then forward the

caller’s information and a summary of the problem to the SCS

team.    By managing calls in this manner, the call center freed

up agents to address simple calls, thereby reducing wait times

in the call queue.

     In June 2010, Nehmsmann devised a plan, known as “call-

flipping,”    to   reduce     the   ASA    during        high    volume   periods    by

taking advantage of the way BTR calculated the ASA.                        Unlike the

triage   system,      which    screened       out   complex      calls    to   promote

                                          5
efficiency, Nehmsmann’s system cheated PHH’s performance metrics

by “flipping” calls from one queue to another.                      As Nehmsmann

explained in his deposition, “[t]he idea was to take the call,

talk to the driver, tell them you would get somebody to help

them, and then put them on hold.”              J.A. 217.         When the agents

first answered the call, it would be removed from the queue of

incoming     calls,    transferred     to    extension     16310,      and     marked

“answered”    for     purposes   of    calculating       PHH’s    ASA.       But    by

immediately transferring the call, the agent would not actually

reduce the wait time for individual callers.                      Instead, those

callers would remain on hold in a second internal queue even

though PHH’s performance metrics would reflect that the call had

been answered.         Essentially, the agents would manipulate the

call-tracking system by answering calls and immediately placing

them back on hold.

     Though    Mercer    “wasn’t      necessarily    a    fan”    of     the    call-

flipping idea when Nehmsmann first discussed it, Mercer felt it

was in PHH’s best interest to try the plan.                       J.A. 111.        On

June 18,     2010,     Nehmsmann       emailed     his     Team      Leads       with

instructions    for     the   agents    in   the   BTR    call    center.          The

relevant portion of the email is reproduced below:

     [A]ll we want them to do is answer the phone

     “Thanks for calling Budget truck                     rental--       Zelda
     Speaking how can I help you” ==


                                        6
      I need RSA –-

      “OK please hold I’ll get a dispatcher for you”

      And bail to x16310

      That’s all they will do all day long[.]

J.A. 260.         Nehmsmann copied Mercer on the email, but did not

copy their supervisor, Tim Mackin.                    In subsequent emails to the

team,    Nehmsmann        repeatedly         encouraged      agents    to       flip       calls.

Mercer was also copied on these emails.

                                              C.

      PHH    monitors       and     analyzes         incoming       calls       for    quality

control purposes.           In July 2010, a Quality Analyst named Daniel

Hahn conducted a routine review of PHH’s “Agent Release Report,”

which    shows      all    calls       that   last     30    seconds       or    less.         In

reviewing the data for June 2010, Hahn “noticed a few agents who

repeatedly        showed    up    on    the    report.”         J.A.   265.            When   he

listened to their calls, he learned that the agents were simply

answering the calls, briefly listening to the caller’s problem,

and   telling      the     caller      “we    can    take    care     of    that;       I    will

transfer you to my dispatcher.”                     J.A. 266.       However, the calls

were never transferred to a dispatcher, because PHH did not have

any   “dispatchers.”             Instead,      the   calls     were    placed         on    hold,

where the caller would wait in the queue for up to 50 minutes.

        Troubled by his findings, Hahn spoke with Mercer, who told

him “I      got    it.”     J.A.       266.        Concerned    that       Mercer      did    not

                                               7
understand      the   significance      of    the    problem,   Hahn    contacted

Mercer’s      supervisor,      Chuck    Hogarth. 4       Hogarth       immediately

examined      the   call   center’s    data   and    discovered    that,   in   the

period between June and July 25, 2010:

          •   BTR    agents    transferred           5,045      calls      to
              extension 16310;

          •   The true ASA for the calls transferred to
              extension 16310 was 5:51, nearly three times the
              target ASA of two minutes;

          •   28.3%    of    all    callers    transferred   to
              extension 16310 abandoned the call, nearly triple
              the call center’s normal rate; and

          •   The maximum wait time for a call transferred to
              extension 16310 exceeded 54 minutes.

J.A. 256.      Hogarth also discovered several emails from Nehmsmann

instructing the agents to flip the calls.

      When Hogarth approached Mercer and Nehmsmann about the call

data, they admitted to flipping calls and claimed that Mackin

had approved the scheme.          On July 28, 2010, Hogarth spoke with

Mackin, who denied approving the program and stated that he was

not   aware    that   agents    were   flipping      calls.     That    same    day,

Hogarth contacted Kim Bolin, the Contact Center Director, who

was on vacation at the time.           Hogarth told Bolin about the call-


      4Hogarth had recently replaced Tim Mackin as Mercer and
Nehmsann’s supervisor.    Mackin had served as a temporary
supervisor from June to July 2010 while PHH recruited to fill
the position.



                                         8
flipping problem, and she informed him that she had not approved

the scheme and that the agents must immediately stop flipping

calls.

      Bolin and Ellen Quinn-Hamlin, the Senior Manager in Human

Resources, decided to conduct an internal investigation into the

use   of    extension    16310     to    flip     calls.        As   part     of   the

investigation,       they     interviewed       Mercer,       Nehmsmann,      Mackin,

Wilrosea    Moncour,     Chris    Koutek, 5     and   Michele    Roberts. 6        When

Bolin and Quinn-Hamlin interviewed Mercer, he said that he had

discussed     the     plan     with      Mackin--his         supervisor      at     the

time--during     a   morning     meeting.       He    further    stated     that    the

process    was   implemented      “[to    not]       make    ourselves    look     like

idiots.”     J.A. 593.       Nehmsmann, in turn, admitted to engineering

the scheme.      Mackin, however, said that he was entirely unaware

that agents were flipping calls.                He said that he had attended

meetings about the triage process, but had never been involved

in any discussions about call-flipping.

      Bolin and Quinn-Hamlin reviewed the BTR center’s emails,

and   discovered     that     although    Mercer       and   Nehmsmann      sent    and


      5Moncour and Koutek were “team leads” in the call center.
They reported to Mercer and Nehmsmann, and were responsible for
overseeing agents.
      6Roberts was a supervisor who did not work in the BTR call
center, but who attended team meetings with Mercer and
Nehmsmann.



                                          9
received     emails       discussing         call-flipping,           they     never    copied

Mackin, Hogarth, or any other supervisor to whom they reported.

Bolin also had the call data re-examined.                               A review of call

statistics     revealed             that     the        call-flipping          process       had

artificially reduced the ASA by 30% in June 2010 and 34% in

July 2010.     PHH reported the corrected call data to BTR after

discovering that the statistics had been manipulated.

      On August 24, 2010, Ennis, Quinn-Hamlin, Pam Walinksi (Vice

President of Customer Services), and Tom Keilty (Senior Vice

President of Customer and Vehicle Services and Chief Operating

Officer),     met        to     discuss       the       findings      of      the     internal

investigation.            They      decided       to    terminate       both       Mercer    and

Nehmsmann    for     engaging        in     the     call-flipping           scheme,    and    on

August 26, 2010, PHH issued Mercer and Nehmsmann termination

letters that       cited       their       “total      disregard      for    and    breach    of

PHH’s Code of Ethics in accurately disclosing and representing

factual     business          information.”             J.A.     572,       574.       Of    the

individuals involved in deciding to terminate Mercer, only Ennis

was   involved      in    Mercer’s         activity       in    response       to   Selitto’s

remarks at the town hall meeting.                      And it is undisputed that she

did   not   initiate          the   review    of       call    data   that     prompted      the

investigation of the scheme.




                                              10
                                        D.

       Following     his    termination,      Mercer     filed     a    Charge   of

Discrimination with the Equal Employment Opportunity Commission

and the Maryland Commission on Human Relations.                    The form for

the     complaint      contained    a        section      with     the     heading

“Discrimination Based On.”         Underneath that heading were check-

boxes for eleven different types of discrimination: race, color,

sex,   religion,     national   origin,      retaliation,       age,   disability,

genetic information, and “other.”             Mercer’s complaint contained

a   checkmark   in    the   “retaliation”      box     alone.     The    narrative

portion of the charge stated:

       I.   I began my employment with above-named employer
       in November 2000. My position was Supervisor. I did
       not have disciplinary or performance issues; in fact,
       I was an exemplary employee.   Furthermore, I was the
       chair of the Diversity Committee.     In or about the
       last week of April 2010, I had a discussion with the
       CEO Jerry Selitto; regarding comments made by him.
       These comments which referenced “Slaves, Whips and
       Monkeys” were perceived by the employee population to
       be racially motivated and discriminatory.   I provided
       recommendation regarding this issue.    On August 26,
       2010, I was discharged by Ellen Quinn-Hamlin, Senior
       Manager of Human Resources, and Kim Bolin, Director of
       Customer and Vehicle Service.

       II. The reason given for discharge was for total
       disregard and breach of my employers’ code of ethics.

       III. I believe I was discriminated against and subject
       to retaliation for engaging in a protected activity in
       violation of Title VII of the Civil Rights Act of
       1964, as amended, with respect to discharged.




                                        11
J.A. 295.          The charge did not contain any other information

regarding      the     substance        of     Mercer’s    allegations.          After

receiving     a     right    to   sue    notice,     Mercer      timely    filed    his

complaint in the district court.

       PHH filed a motion for summary judgment, seeking dismissal

of Mercer’s complaint.            With respect to Mercer’s claim of race

discrimination, the district court found that Mercer failed to

exhaust      his     administrative          remedies.        Regarding      Mercer’s

retaliation claim, the district court held that Mercer failed to

show “any evidence upon which a reasonable jury could conclude

that those who terminated him knew about his complaints about

Selitto.”     J.A. 565-66.           Further, the district court found that

Mercer      failed     to    present         sufficient    evidence       that   PHH’s

legitimate,        non-retaliatory       reason    for    discharging     Mercer    was

pretextual.         The district court entered judgment for PHH, and

Mercer timely appealed.



                                             II.

       On    appeal,        Mercer      argues     that    the     district        court

erroneously granted summary judgment to PHH on his claims of

race     discrimination       and     retaliation.         We    address     each    of

Mercer’s claims in turn.




                                             12
                                           A.

      The district court concluded that Mercer failed to include

his claim of race discrimination in his administrative charge of

discrimination.            A        plaintiff’s    failure        to     exhaust     his

administrative remedies deprives the federal courts of subject

matter jurisdiction over his Title VII claim.                      Jones v. Calvert

Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009).                           We review a

dismissal    for    lack       of    subject    matter   jurisdiction       de     novo.

Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th

Cir. 2013).

      Because a plaintiff may only pursue claims that have been

administratively      exhausted,         “[t]he    scope     of    the    plaintiff’s

right to file a federal lawsuit is determined by the charge’s

contents.”    Jones, 551 F.3d at 300.                Accordingly, “a plaintiff

fails to exhaust his administrative remedies where . . . his

administrative charges reference different time frames, actors,

and discriminatory conduct than the central factual allegations

in his formal suit.”            Snydor v. Fairfax Cty., 681 F.3d 591, 594

(4th Cir. 2012) (quoting Chacko v. Patuxent Inst., 429 F.3d 505,

506   (4th   Cir.    2005)).           Upon     reviewing    Mercer’s      charge     of

discrimination, we conclude that Mercer failed to exhaust his

claim of race discrimination because that claim does not appear

anywhere on the form Mercer submitted to the Maryland Commission



                                           13
on    Human    Relations          and    the     Equal    Employment         Opportunity

Commission.

      First,    the    check-box         section     of    the      form     lists    only

“retaliation” as the basis for the charge.                     Mercer asserts that

the Maryland Commission on Human Relations was responsible for

filling out the form based on his oral complaint, and he should

not   be   penalized    for       the    Commission’s      failure      to    check    the

“race” box.     According to Mercer, he related his allegations to

an investigator, who was responsible for selecting the boxes on

the   form.     Although          an    agency’s    involvement        in    drafting    a

complaint     does    not    excuse      any   deficiency      in   the     charge,    see

Balas, 711 F.3d at 408-09, we agree with Mercer that his failure

to check a box on the form is not dispositive.                       Instead, we look

at the charge as a whole, and the absence of a checked box is

only one factor in our analysis.

      Second, and more importantly, the narrative section of the

charge only sets out an allegation of retaliation.                           The charge

briefly    describes        the   town    hall     incident,     and    concludes:      “I

believe I was discriminated against and subject to retaliation

for engaging in protected activity.”                 J.A. 295.         The charge does

not allege, at any point, that PHH terminated Mercer because of




                                            14
his race. 7    Given that Mercer failed to present his claim of race

discrimination in his administrative charge, we conclude that he

forfeited that claim.

     Mercer      points       to   PHH’s    response       to   the    administrative

charge, arguing that PHH construed his charge to contain a race

discrimination     claim.          Contrary       to    plaintiff’s        position,   it

makes no difference that PHH responded to Mercer’s charge of

discrimination with a letter that referenced a possible claim of

race discrimination.           See J.A. 420 (“For the reasons set forth

herein, there is simply no evidence to substantiate Mercer’s

claim     of      race        discrimination            and     possible        unlawful

retaliation.”).          It    was   Mercer’s          obligation     to    exhaust    his

claims,    and     the    fact       that        PHH    used    the        phrase   “race

discrimination” in its response to the charge did not remove

that burden. 8      If we were to accept Mercer’s argument, then

employers would be wary indeed of responding fully to a charge

of discrimination, lest they inadvertently expand the scope of

the claims properly presented before the investigating agency.



     7 At most, the charge states that Selitto’s comments at the
town hall meeting were “racially discriminatory,” J.A. 295, but
Sellito’s comments have nothing to do with Mercer’s claim that
Ennis terminated him because of his race.
     8 In any event, it is impossible for us to tell what claims
the letter refers to, because Mercer has only included the first
page of PHH’s letter in the Joint Appendix.



                                            15
       Accordingly,        we    affirm    the        dismissal      of    Mercer’s     race

discrimination claim for lack of subject matter jurisdiction.

                                               B.

       We   next    address      Mercer’s       claim       of   retaliation.       Mercer

claims      that     PHH--and       specifically,            Rita     Ennis--retaliated

against him for complaining about Sellito’s remarks during the

town hall meeting.              For the reasons set forth below, we agree

with the district court that Mercer failed to present a genuine

dispute of material fact that PHH retaliated against him.

       We review de novo a district court’s order granting summary

judgment.     Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d
562, 565 n.1 (4th Cir. 2015).                       “A district court ‘shall grant

summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’”                  Id. at 568 (quoting Fed. R. Civ.

P. 56(a)).         In determining whether a genuine issue of material

fact   exists,      we    review    “all       facts    and      reasonable   inferences

therefrom in the light most favorable to the nonmoving party.”

T-Mobile Ne. LLC v. City Council of Newport News, 674 F.3d 380,

385 (4th Cir. 2012) (citation omitted).                          However, “[c]onclusory

or   speculative         allegations      do    not     suffice,     nor    does    a   mere

scintilla     of    evidence      in   support         of   [the    nonmoving      party’s]

case.”      Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks and citation omitted).

                                               16
       When a plaintiff lacks direct evidence of retaliation, we

apply    the    familiar        burden-shifting              framework            set     forth    in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                                       Foster

v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015).

First,   the    plaintiff        must      establish             a       prima    facie    case    by

demonstrating         that    (1)    he    engaged          in       a     protected      activity,

(2) his employer took an adverse action, and (3) there was a

causal    connection          between      the       two.            Id.     (citing      Price    v.

Thompson,      380 F.3d 209,      212    (4th       Cir.           2004)).        Once    the

plaintiff establishes a prima face case, the burden shifts to

the employer to proffer a legitimate, non-retaliatory reason for

taking an adverse action against the employee.                                   Id. (citing Hill

v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th

Cir.    2004)).         If     the   employer          satisfies             this    burden,      the

plaintiff must show that the employer’s reason was a pretext for

retaliation.      Id.        (citing Hill, 354 F.3d at 285).

       Even if we assume, at step one of our analysis, that Mercer

established a prima facie case of retaliation, PHH has clearly

demonstrated      a    non-retaliatory           reason          for       terminating      Mercer:

his misconduct.         It is undisputed that Mercer participated in a

call-flipping         scheme     with      the       intention             of     misrepresenting

performance       statistics         to    PHH’s       client,             in    breach    of     the

company’s ethics policy.                  The company’s investigation into the

scheme and its decision to terminate Mercer for misconduct are

                                                17
well documented, and Mercer has admitted to participating in the

call-flipping     scheme. 9       Thus,     at    step    two     of    the      McDonnell

Douglas    framework,     we     conclude      that     PHH     has    demonstrated     a

legitimate,      non-retaliatory        reason      for       firing       Mercer.      We

therefore     proceed     to     step   three      of     the    McDonnell         Douglas

analysis.

     Mercer contends that, under step three, he has demonstrated

sufficient evidence of pretext to prevail on his retaliation

claim.      At   this    stage     of   the      burden-shifting           framework,    a

plaintiff     must      adduce    evidence        from     which       a    jury     could

reasonably conclude that “the legitimate reasons offered by the

defendant were not its true reasons, but were a pretext for

discrimination.”          Tex.    Dep’t     of    Cmty.       Affairs       v.   Burdine,

450 U.S. 248, 253 (1981).               To carry this burden, a plaintiff

must offer direct or circumstantial evidence that calls into

question the employer’s explanation.                    See Walker v. Mod-U-Kraf

Homes,    LLC,   775 F.3d 202,   211    (4th      Cir.    2014)      (finding    no

reasonable inference of pretext in the absence of either direct



     9 Mercer asserts that PHH has given inconsistent reasons for
terminating him.    We disagree.    During Mercer’s unemployment
proceedings, PHH stated that the company terminated Mercer for
failing to perform his job, and this statement is entirely
consistent with Mercer’s termination for misconduct.     Mercer’s
job was to supervise agents responsible for answering calls in
the BTR call center. He failed to do his job when he directed
agents to flip calls instead of answering them.



                                          18
or   circumstantial         evidence).             In     evaluating        a     plaintiff’s

allegation      of    pretext,        we    are    mindful       that    “it     is      not    our

province to decide whether the reason was wise, fair, or even

correct, ultimately, so long as it truly was the reason for the

plaintiff’s termination.”                   Hawkins v. PepsiCo, Inc., 203 F.3d
274, 279 (4th Cir. 2000) (quoting                    DeJarnette v. Corning, Inc.,

133 F.3d 293, 299 (4th Cir. 1998)).

     We conclude that the record is bereft of any evidence from

which    a     jury    could     find       that    PHH’s    proffered           reasons        are

pretextual,      because       Mercer       has    failed    to     call      into       question

PHH’s non-retaliatory reason for firing him.                            Indeed, it would

have been exceptionally difficult for Mercer to overcome the

strong    evidence       that    the        call-flipping         scheme        prompted        his

termination rather than his earlier protected activity.                                       As we

discuss      below,      there        was     no    connection          between          Mercer’s

complaints of racial discrimination and the discovery of his

misconduct.           Moreover,        Mercer       was     treated        identically           to

Nehmsmann, who did not engage in any protected activity.

     Significantly, the scheme was only uncovered when a quality

analyst--who          had   nothing           to     do      with       the       town         hall

incident--discovered           the     misrepresented        data       during       a   routine

review    of    calls.         Even    in     response      to    questioning            at    oral

argument, Mercer failed to identify anyone involved in the town

hall incident who initiated the review of the BTR call center’s

                                              19
data.     Among the individuals who participated in the ultimate

decision to terminate Mercer, only Ennis was involved in the

town hall incident, and Mercer has failed to connect Ennis to

Hahn’s discovery of the scheme.                     This fact is not dispositive,

as Mercer might have adduced evidence that, although Ennis did

not     initiate      the     review    or     discover          the    misrepresentation

herself,    she       nevertheless      acted       retaliatorily        in    response       to

this    information.           But   again,        Mercer    failed      to    produce       any

evidence to that effect.

       Mercer points to Ennis’s alleged statement that “if it’s a

fight you want, it’s a fight you’ll get” as evidence of her

retaliatory motive.            This lone remark is insufficient evidence

of pretext, however, because Mercer has not provided any context

for it, and it is unclear what it was intended to express.

Moreover,       the    comment       occurred        substantially           prior    to     the

investigation          that     prompted            Mercer’s       termination,            which

undermines the causal connection Mercer attempts to draw between

the comment and his termination.                      See Merritt v. Old Dominion

Freight Line, Inc., 601 F.3d 289, 300 (4th Cir. 2010) (“[I]n the

absence    of     a    clear    nexus        with    the     employment        decision      in

question,       the    materiality       of    stray        or    isolated      remarks      is

substantially reduced.”).

       Further, as we have noted, PHH terminated both Mercer and

Nehmsmann       for    violating       the    same     policy,         and    there    is    no

                                              20
evidence that Nehmsmann engaged in any protected activity under

Title VII.       See Laing v. Fed. Express Corp., 703 F.3d 713, 722-

23 (4th Cir. 2013) (finding no pretext when company investigated

and then terminated both an employee who engaged in protected

activity and an employee who did not for violating the same

company policy).              We do not hold that any time an employer

simultaneously terminates an employee who did not engage in the

protected activity along with the one who did the employer is

free from liability, as such a holding might lead to perverse

results.         Nevertheless,          here,        there    is    no     evidence        that

Nehmsmann    was    fired       for     any    other       reason   than    that      he   was

“violating the exact same company policy in the exact same way.”

See id. at 723.

    Faced        with    the    evidentiary          deficiencies        just    discussed,

Mercer points to alleged flaws in the internal investigation to

support    his    claim       that     PHH’s    actions      were   suspicious.            For

example,    he     claims       that     Bolin       and     Quinn-Hamlin        failed     to

interview    several          agents    in     the    call   center      who    would      have

testified    that       PHH    authorized       the    call-flipping           scheme.       He

further     asserts       that        Bolin     and     Quinn-Hamlin           gave    Mackin

favorable     treatment          by     telling        him    the     purpose         of    the

investigation before questioning him.                        However, the fact that

the investigation may not have been as thorough as Mercer would

have liked falls far short of establishing pretext.                               See Bonds

                                               21
v. Leavitt, 629 F.3d 369, 386 (4th Cir. 2011) (finding that

evidence of an “improper or substandard” investigation does not

demonstrate       pretext)        (citing        Hux    v.    City        of    Newport     News,

451 F.3d 311, 315 (4th Cir. 2006)).

       Mercer next contends that the call-flipping scheme cannot

have    been    the    real       reason    for    his       termination,         because    PHH

approved     of   the      plan    to    manipulate          call       data.     The     record,

however, simply does not support this assertion.                                Significantly,

after Mercer and Nehmsmann admitted to PHH that they engineered

the    call-flipping         scheme,       the    company          discovered      that     their

emails discussing the scheme were never copied to Mackin--or any

other   supervisor,         for    that     matter.          Mercer       did    testify     that

Mackin approved the call-flipping plan during a meeting.                                      But

even though we are required to accept as true Mercer’s testimony

about   Mackin’s       role    in    the    scheme,          PHH    was    not    required     to

accept Mercer’s claim that he had received managerial approval

for    the     scheme.        Moreover,      there       is        no    evidence    that     the

managers        who        investigated           the        scheme        and      terminated

Mercer--namely, Bolin, Quinn-Hamlin, Walinsky, and Keilty--had

previously authorized or even known about the scheme.                                   And, on

this    point,        it    bears       emphasizing          that        the     managers    who

terminated Mercer outranked Mackin.




                                             22
     Based on the record, we find that the only conclusion a

jury could reasonably draw from the evidence of record is that

PHH terminated Mercer for misconduct.



                              III.

     For the foregoing reasons, the judgment of the district

court is

                                                     AFFIRMED.




                               23